Citation Nr: 1706539	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-16 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.

(The issue of whether the August 1983 Board of Veterans' Appeals (Board) decision that denied service connection for a low back disorder should be revised or reversed on the basis of clear and unmistakable error (CUE) is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his co-worker

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In July 2015, the Veteran and his co-worker testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of it, as well as the evidence associated with the record since the issuance of the May 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

There are multiple appeals currently before the Board that arose at different times.  While an appeal is pending on the matter of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, the current CUE motion has been assigned a different docket date.  See 38 C.F.R. § 20.1405(a) (2016).  Regardless, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder will be addressed in this decision.  The issue of whether the August 1983 Board decision that denied service connection for a low back disorder should be revised or reversed on the basis of CUE will be addressed in a separate decision.

The Board reopens the Veteran's claim for service connection for a low back disorder in the decision below.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In rating decision issued in February 2008, the RO reopened the Veteran's previously denied claim for service connection for a low back disorder and denied service connection on the merits.  While the Veteran entered a notice of disagreement in March 2008 and a statement of the case was issued in September 2008, he did not file a timely substantive appeal, no new and material evidence was received prior to the expiration of the appeal period, and no relevant service department records have since been received.

2.  Evidence added to the record since the final February 2008 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.


CONCLUSION OF LAWS

1.  The February 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2016)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II.  Claim to Reopen

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  If the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially claimed entitlement to service connection for a low back disorder in March 1982.  In a decision dated in April 1982, the RO considered the Veteran's service treatment records, and denied service connection for a back condition on the basis that there was no back condition found on separation from service.  In this regard, service treatment records showed that the Veteran complained of low back pain in service as late as January 1982; however, his January 1982 separation examination report shows that clinical evaluation of the spine was normal.  The Veteran appealed the RO's decision to the Board.

In August 1983, the Board denied service connection for a low back disorder.  The Board considered the Veteran's service treatment records, which included  diagnoses of back spasms and physical profiles for back pain; post-service VA treatment records, which reflected complaints of back pain; lay statements, which indicated that the Veteran has experienced constant back problems since lifting heavy cables in service; and an October 1982 VA examination, which reflected a diagnosis of chronic lumbosacral strain.  The Board found that the in-service episodes of low back pain experienced by the Veteran resolved without current residual effects and the Veteran's claimed chronic low back strain was not currently demonstrated by objective clinical evidence.  Under the legal authority then in effect, the Board's August 1983 decision is final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1983) [38 C.F.R. § 20.1100 (2016)].

In October 2000, the Veteran filed a petition to reopen his claim for service connection for a low back disorder.  In a decision dated in January 2001 and issued that same month, the RO denied the Veteran's petition to reopen claim for service connection for a low back disorder on the basis that new and material evidence had not been received.  The evidence of record at the time of the January 2001 rating decision included private treatment records showing that the Veteran reported pain in the back and lower extremities after a diving accident on July 7, 1999, and resulted in a diagnosis of lumbar disc herniation and left-sided symptoms.

The Veteran was advised of the decision and his appellate rights in a January 2001 letter.  He did not enter a notice of disagreement as to the January 2001 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2016)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a low back condition was received prior to the expiration of the appeal period stemming from the January 2001 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In February 2005, the Veteran filed a petition to reopen claim for service connection for a low back disorder.  In a decision dated in August 2005 and issued that same month, the RO reopened the Veteran's claim and denied service connection on the merits.  The RO considered statements from the Veteran, pictures of him lifting a duct related to his claimed in-service injury, and VA and private treatment records showing complaints of back pain.  The RO found that, although the evidence of record shows a history of  complaints of low back pain, the evidence does not show that a back injury was incurred in or aggravated by the Veteran's military service.

Two days after the RO issued the August 2005 rating decision, the Veteran submitted a statement from a fellow service member who reportedly witnessed the in-service injury as well as complaining of low back pain since the injury.  Thereafter, in a decision dated in September 2005 and issued that same month, the RO confirmed and continued the previous denial of service connection for a low back condition.  In doing so, the RO determined that the lay statement submitted in August 2005 constituted new, but not material, evidence.

In October 2005, the Veteran submitted a notice of disagreement with the August 2005 rating decision.  The Veteran provided testimony to before a Decision Review Officer in May 2006 and the AOJ issued a Statement of the Case in August 2006.  The Statement of the Case contemplated the lay and VA and private medical evidence submitted since the August 2005 rating decision.  The AOJ determined that such evidence was new and material, but denied service connection on the merits on the basis that the evidence of record did not show that a back injury was incurred in or aggravated by the Veteran's military service.  In this regard, the Board recognizes that the August 2006 Statement of the Case evaluated all of the evidence submitted between the August 2005 rating decision and the August 2006 Statement of the Case so as to determine if it was new and material pursuant to  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).

The Veteran did not file a substantive appeal in response to the Statement of the Case, and no further evidence was received prior to the expiration of the appeal period.  As such, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2016)].

In September 2007, the Veteran filed a petition to reopen claim for service connection for a low back disorder.  In a decision dated in February 2008 and issued that same month, the RO reopened the Veteran's claim and denied service connection on the merits.  The RO considered new VA and private treatment records as well as a statement from Dr. L., dated August 2007, which shows a diagnoses of lumbar sprain, strain syndrome, and lumbar herniated nucleus pulposis and noted the Veteran's reported history of back pain since pulling cables in service.  The RO found that, although the evidence of record shows a history of  complaints of low back pain, the evidence does not show that a back injury was incurred in or aggravated by the Veteran's military service.  As such, service connection was denied.

In March 2008, the Veteran submitted a notice of disagreement with the February 2008 rating decision and submitted copies of his service treatment records and Dr. L's August 2007 statement, both of which had been considered in the February 2008 rating decision.

The AOJ issued a Statement of the Case in September 2008; however, the Veteran did not file a timely substantive appeal.  Additionally, no further evidence was received prior to the expiration of the appeal period.  As such, the February 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2016)].

In making the foregoing determinations regarding the finality of the prior decisions, the Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, while service personnel records were associated with the claims file in February 2005, April 2005, and July 2015, after the issuance of the various prior decisions, they do not relate to a claimed in-service event, injury, or disease.  Rather, while they reflect the Veteran's assignments, such information was previously of record in the form of his service treatment records and lay statements.  Moreover, while the Veteran submitted additional service treatment records, such were duplicative of those previously of record and considered.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

In March 2009, VA received the Veteran's current petition to reopen claim for service connection for a low back disorder.  In this regard, the Board again notes that the Veteran's claim was previously denied as the record did not establish a nexus between the his current back disorder and his military service.

In a decision dated in September 2009 and issued that same month, the RO denied the Veteran's petition to reopen claim for service connection for a low back condition on the basis that new and material evidence had not been received in order to reopen such service connection claim.  The RO considered copies of the Veteran's service treatment records, which had been considered in previous adjudications, as well as an April 2009 MRI, which showed a lumbar spondylosis superimposed upon mild congenital stenosis with moderate circumferential spinal canal stenosis at L4-L5 and severe bilateral neural foraminal stenosis at L5-S1.  The RO determined that the service treatment records were not new evidence and that, while the MRI was new, it was not material to the Veteran's claim as it failed to link his current disability to service.

In December 2009, the Veteran submitted a VA treatment record wherein his treating physician stated that he "had injury in service with persistent back pain for which he had received treatment since then I believe that as likely as not his current back condition originated in service and has been there since then."  See VA treatment record (November 17, 2009).  38 C.F.R. § 3.156(b).

In a decision dated in January 2010 and issued that same month, the RO reconsidered the Veteran's claim in light of the evidence received in December 2009.  The RO reopened the Veteran's claim and denied service connection on the merits.  The RO found that the VA treatment provider's November 2009 opinion is new and material, but denied service connection.  The RO explained that the VA treatment provider's November 2009 opinion was inadequate as it was not based on evidence of record, only report of problems in and since service.  The Veteran subsequently perfected an appeal of such decision.  In August 2010, the Veteran submitted a notice of disagreement and, following the issuance of a Statement of the Case, subsequently perfect his appeal to the Board.

As discussed above, the evidence added to the record since the most recent prior final denial in February 2008 includes a November 10, 2009, VA treatment record wherein the Veteran's treating physician relates his current back disorder to his military service.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection, namely a nexus between the Veteran's current back disorder and his military service.  This is particularly so when the credibility of the medical professional's statement is presumed for the purpose of the new and material evidence analysis.  See Justus, supra.  Accordingly, reopening of the claim for service connection for a low back disorder is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a low back disorder, which he relates to pulling heavy cables during service.  Service treatment records corroborate the Veteran's reported in-service injury and post-service treatment records show that he continued treatment after service; however, further development is needed to clarify the nature and etiology of his current back disorder.  In that regard, the evidence shows at least four current back disorders:  lumbar sprain, strain syndrome, lumbar herniated nucleus pulposis, and lumbar spondylosis superimposed upon mild congenital stenosis.  See Dr. L (August 2007); VA treatment record, MRI (April 2009 MRI).  While the Veteran's treating physician related a back disorder to service, he failed specify which disorder.  See VA treatment record (November 10, 2009).  

Additionally, it is unclear whether the Veteran's congenital stenosis is a disease or defect.  A congenital defect is not service connectable as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability. VAOPGCPREC 82-90 (July 18, 1990).  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id. 

The Board notes that the Veteran has yet to undergo a VA examination to specifically address the nature and etiology of his current back disorder.  Thus, while the evidence suggests that the Veteran may have a current back disability related to service, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his low back disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a)  The examiner is to identify any back disorder the Veteran has had during the pendency of this appeal, even if such disorder has now resolved.  In this regard, the record reflects diagnoses of lumbar sprain, strain syndrome, lumbar herniated nucleus pulposus, and lumbar spondylosis superimposed upon mild congenital stenosis.

(b)  For any congenital disorder diagnosed, to include congenital stenosis shown on the April 2009 MRI, the examiner is to opine as to whether such disorder is a disease or defect.

The terms "disease" and "defects" must be interpreted as being mutually exclusive. The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (July 18, 1990).

(i)  For any congenital defect, the examiner is to provide an opinion as to whether such defect was subject to a superimposed disease or injury during service and that resulted in additional disability?  If so, please identify the additional disability.  

(ii)  For any congenital disease, the examiner is to provide an opinion as to whether it was aggravated beyond the natural progression.  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(c)  For all other disorders, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder is related to the Veteran's active service, to include pulling heavy cables during service.

In offering any opinion, the examiner should consider (i) service treatment records showing back complaints; (ii) lay statements that the Veteran has experienced back problems since an in-service back injury; (iii) the April 2009 MRI showing lumbar spondylosis superimposed upon mild congenital stenosis; and (iv) the 
November 10, 2009, VA treatment record wherein the Veteran's treating physician relates his current back disorder to his military service.

The examination report must include a complete rationale for all opinions expressed.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


